Case 1:17-cv-00594-GWC Document 66 Filed 02/11/21 Page 1 of 21

UNITED STATES DISTRICT COURT
FOR THE
WESTERN DISTRICT OF NEW YORK

JASON WENTWORTH, on behalf of
himself and all others similarly situated,

)

)

)

Plaintiff, )
)

Vv. ) Case No. 1:17-cv-594
)
METRODATA SERVICES, INC., )
)

Defendant. )
ORDER ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, PLAINTIFE’S

MOTION FOR SUMMARY JUDGMENT, AND PLAINTIFF’S MOTION TO STRIKE
(Docs. 32, 33, 39)

Plaintiff Jason Wentworth has sued Defendant Metrodata Services, Inc. (“Metrodata’”’) on
behalf of himself and a class of similarly situated individuals, alleging violations of the Fair
Credit Reporting Act (““FCRA”), 15 U.S.C. § 1681 ef seq. Plaintiff filed his first motion for class
certification on May 24, 2019. (Doc. 31.) The court denied that motion without prejudice on
July 29, 2019, giving Plaintiff leave to file a renewed motion for certification after the parties
completed more discovery. (Doc. 46.) Between the filing of Plaintiff's first motion for class
certification and the court’s July 2019 order, both parties filed motions for summary judgment
(Docs. 32, 33), and Plaintiff filed a motion to strike certain affidavits submitted in support of
Defendant’s motion (Doc. 39). The parties agreed that the court should defer deciding on the
motions for summary judgment until after it ruled on the renewed motion for class certification.
(See Doc. 55 at 6.)

Plaintiff filed a renewed motion for class certification on March 11, 2020. (Doc. 56.) On
November 9, 2020, the court granted class certification for a claim under 15 U.S.C. § 1681c¢ and

denied class certification for a claim under 15 U.S.C. § 1681k. (Doc. 64.) Having decided the

 

 
Case 1:17-cv-00594-GWC Document 66 Filed 02/11/21 Page 2 of 21

class certification issue, the court now considers the parties’ motions for summary judgment and

Plaintiffs motion to strike certain affidavits. In addition to the class claims, the Complaint

includes individual claims under 15 U.S.C. § 1681e and 15 U.S.C. § 1681i. (See Doc. 1.)!
Background

I. Facts

The following facts are undisputed unless noted otherwise.

In June 2015, Plaintiff interviewed for a job as a Guest Services Manager employed by
Emerald Hospitality (“Emerald”) at a hotel in Portland, Maine. The Craigslist posting for the
position indicated that “a clean driver’s license [was] required.” (Doc. 32-18 4 9; Doc. 38-1 9.)
Emerald offered Plaintiff the position on June 29, 2015 at a starting salary of $37,500 plus
benefits. (Doc. 33-3 J 3; Doc. 40-5 § 3.) The offer was contingent on Plaintiff passing a
background check performed by Defendant Metrodata. Metrodata is a “consumer reporting
agency” (“CRA”) that prepares “consumer reports” within the meaning of 15 U.S.C. § 1681a.
(Doc. 33-3 ¥ 1; Doc. 40-5 ¢ 1.)

Metrodata provided Plaintiffs consumer report to Emerald between July 7 and July 9,
2015. (Doc. 32-18 J 12; Doc. 38-1 § 12.) Emerald revoked Plaintiffs job offer on July 9, 2015.
Plaintiff’s report falsely indicated that Plaintiff had been “adjudicated guilty” of two felonies:
driving without a valid license and use or possession of drug paraphernalia. (Doc. 33-3 4 5;

Doc. 40-5 5.) The report also included a non-conviction count of felony possession of cocaine,
which preceded the date of the report by more than seven years and was not prosecuted.

(Doc. 33-3 4 6; Doc. 40-5 § 6.) In reality, Plaintiff has only two misdemeanor convictions for

 

' Originally, Plaintiff sought class certification for a claim under 15 U.S.C. § 16811.
(Doc. 1 4 45-55.) Plaintiff abandoned this request in his Renewed Motion to Certify Class.
(Doc. 56 at 5.)

 

 
Case 1:17-cv-00594-GWC Document 66 Filed 02/11/21 Page 3 of 21

driving without a valid license and use or possession of drug paraphernalia. (Doc. 33-3 § 7;
Doc. 40-5 § 7.) The parties disagree about whether this information was available at the time
Defendant produced Plaintiff's report. (Compare Doc. 33-3 { 7, with Doc. 40-5 { 7.)

The consumer report produced by Metrodata accurately reported Plaintiffs driving
record. The record indicates a “conviction” for the 6-point violation of “speeding 88 mph in a 65
mph zone” and for “failure to produce evidence of insurance.” (Doc. 32-5 at 4.) There are two
dates listed next to these violations: March 17, 2014 and July 7, 2014, with the latter identified as
the “entry date.” Id.) There are five other entries in the record, which document the suspension
of Plaintiff's license due to his failure to provide evidence of insurance. (See id. at 3-5.)
Defendant describes this record as containing “a myriad of driving violations and... driving
privileges [] suspended on multiple occasions.” (Doc. 32-18.) Plaintiff counters that he had “one
speeding violation over 15 months before he applied to emerald” and “had also allowed his
insurance to lapse resulting in suspension,” a condition he corrected before applying to Emerald.
(Doc. 38-1 | 7.)

A. Emerald’s Revocation of the Job Offer

Emerald revoked Plaintiffs offer of employment based on information in the consumer
report provided by Defendant. The parties disagree about which aspect of the consumer report
caused Emerald to revoke the offer.

Defendant offers three affidavits of Emerald employees that suggest Emerald revoked
Plaintiff's offer of employment due to his driving record. (See Docs. 32-15 to -17.) One of these
employees, Jennifer DeLuca, also provided deposition testimony on January 8, 2019 regarding
Emerald’s rationale for revoking the offer of employment. In response to a question about

whether “criminal records that [] reported . . . possession of cocaine, felony; no valid driver’s

 
Case 1:17-cv-00594-GWC Document 66 Filed 02/11/21 Page 4 of 21

license, felony; use o[1] possession [of] drug paraphernalia, felony . . . would [] be disqualifying”
(Doc. 32-13 at 4), DeLuca responded:

No. . . Because once again, it depends. The date was in ’07, so that was eight years

prior. And so we have hired people that have drug charges in the past if it’s not

within a couple years. So that definitely is not great, we don’t like to see that, but
if it’s not recent, we would still consider hiring the candidate.

(Id. at 5.) Instead, DeLuca testified that the “disqualifying” information on Plaintiff's consumer
report was “The driving. ... Driving where he had the 88 in the 65, and there w[ere] a few
suspensions due to not producing evidence of insurance.” (/d.)

Plaintiff, in contrast, points to email correspondence between Emerald employees that
suggests Emerald revoked his offer of employment based on the inaccurate criminal record
information reported by Metrodata. On July 9, 2015, Plaintiff wrote to Stacy O’Reilly, a General
Manager at Emerald: “Stacy, I just received your voicemail and have to say that I am shocked
and confused. The only contact I have had with law enforcement in the last decade has been a
speeding ticket. I will wait for the paperwork in the mail to see the reasoning behind their
decision.” (Doc. 33-14 at 2.) Eleven minutes after receiving Plaintiff's email, O’Reilly forwarded
it to Jennifer DeLuca, Emerald’s Corporate Director of Human Resources, with the message:
“Didn’t you say there were felony items on here??” (/d. at 1.) That evening, DeLuca replied:
“Interesting. Yes, Angela said there was a cocaine charge and another drug charge. Both
felonies. Maybe it’s a mix up? That has happened once before.” (/d.)

B. Metrodata’s Procedures for Producing Consumer Reports

Plaintiffs claims challenge the procedures Defendant maintains and follows when it
produces consumer reports. The record evidence includes the following facts about these

procedures.

 
Case 1:17-cv-00594-GWC Document 66 Filed 02/11/21 Page 5 of 21

Metrodata compiles consumer reports using Image-I-Nation Technologies, Inc.’s Flexible
Research System technology. (Doc. 33-3 § 9; Doc. 40-5 ¥ 9.) Some of the reports Metrodata
processes include a criminal record search using the “Insta-Crim” tool. (Doc. 33-3 4.9; Doc. 40-5
q 9.) When the Insta-Crim tool identifies a positive criminal record, it “freezes” the record, which
then must be “defrosted” by a Metrodata employee. (Doc. 33-3 § 11; Doc. 40-5 ¥ 11.) Image-I-
~ Nation does not audit or maintain the accuracy of Insta-Crim search results. (Doc. 33-3 § 13;
Doc. 40-5 § 13.)

Defendant has submitted an affidavit from the president and owner of Metrodata (the
“Patrick Affidavit”) that attests to the procedure Defendant follows when using criminal record
databases to compile consumer reports:

10. When Insta-Crim or Rapid Court Comprehensive register a criminal record

“hit” on a particular person or subject of a Metrodata inquiry, it is not the end of

the inquiry. To the contrary, it marks the beginning of an extensive vetting process.

11. Each Criminal record “hit” is verified and researched at the county or other
jurisdictional level by a local third-party researcher hired by Metrodata.

12. If the criminal record can be verified, then it is included and reported in the
consumer report.

13. If the criminal record cannot be verified, then it is not included and not reported
in the consumer report.

(Doc. 34-4.) The Patrick Affidavit comprehensively illustrates this process using the audit trails
for two sample criminal records. (/d. at 3-20.)

The procedures outlined in the Patrick Affidavit are consistent with Metrodata’s policy
on “Database Criminal Records”:

Metrodata Services, Inc. does not report adverse criminal record information that

is derived from a non-government owned or sponsored/supported database until

and unless the information has been verified with the jurisdiction or venue that
maintains the official record for that jurisdiction.

 
Case 1:17-cv-00594-GWC Document 66 Filed 02/11/21 Page 6 of 21

In effect, we use the private database as pointer file. If the database returns adverse
information, we order a criminal record from the jurisdiction/venue that maintains
the official record. When this contemporaneous criminal record is received, that
information is reported to the client.

(Doc. 33-13.)

Defendant did not adhere to these procedures when it produced Plaintiff's consumer
report. In its Response to Plaintiff's Fed. R. Civ. P. 56 Statement of Undisputed Facts, Defendant
acknowledges that “Plaintiff's consumer report was, in fact, a deviation from Metrodata’s
standard practice.” (Doc. 40-5 J 16.) The record further establishes that, despite Metrodata’s
policy of “conduct[ing] independent searches and thoroughly vet/ting] all data incorporated into
consumer reports” (Doc. 40-5 § 15) and “compl[ying] with all applicable requirements of the
Fair Credit Reporting Act” (id. {| 18), “Metrodata erred when it generated [Plaintiffs] credit
report” (id.). Defendant states, “While true that the named Plaintiff's consumer report was, for
reasons unknown, not vetted or verified, the named Plaintiff's consumer report was an anomaly.”
(Doc. 34-4 § 4.)

C. Plaintiff's Damages

In response to Defendant’s interrogatories, Plaintiff stated that he “applied to many other
employment opportunities predominantly through Craigslist.com” after Emerald revoked his
employment offer. (Doc. 32-10 § 22.) He “eventually secured employment at Applebee’s and
Longhorn’s Steakhouse as a server.” (/d.)

During his deposition, Plaintiff testified to the humiliation and embarrassment he felt
after Emerald revoked his job offer. (See Doc. 38-1 4 5 (citing Doc. 42-3 at 26-29).) He
explained why he felt humiliated:

I was telling the people who I loved and were close to me that I had gotten this job,

and was finally getting back into the hotel industry. It was a perfect turning point

for me actually. And then as a result I was denied the job after accepting it. I had to
tell everyone the details of what had happened. It was very embarrassing for me... .

6

 

 
Case 1:17-cv-00594-GWC Document 66 Filed 02/11/21 Page 7 of 21

It’s humiliating. Not only did they have to find out there was an issue with the
courts in Polk County when I was young. I was ready to get back into the hotel
industry and get back on the path that I was supposed to be on. And this incident
and not getting the job caused a lot of embarrassment and humili[ation] forme....

(Doc. 42-3 at 26-29.) Plaintiff identified his parents, siblings, and then-girlfriend as some of the
people with whom he shared the details of his job offer and the subsequent revocation of the
offer. 7d.)

Plaintiff testified to seeking medical treatment as a result of the emotional and mental
stress he experienced. (Doc. 42-3 at 29.) Plaintiff began seeing a primary care physician
sometime between 2016 and the summer of 2017, who prescribed him medication for anxiety
and stress at the end of 2017 or beginning of 2018. (Doc. 32-11 at 3-6.) Plaintiff identified a
breakup with a girl as “part of the reason” he sought treatment from his physician. (/d. at 6.)

IL. Relevant Statutory Provisions

The following statutory provisions are relevant to the motions for summary judgment.

e 150U.S.C. § 1681¢ (Class Claim)

Section 1681c prohibits a CRA from preparing a consumer report containing “[a]ny []
adverse item of information, other than records of convictions of crimes which antedates the
report by more than seven years.” 15 U.S.C. § 1681(a)(5).

© 15U.S.C. 1681e (Individual Claim)

Section 1681e provides that “[w]henever a consumer reporting agency prepares a
consumer report it shall follow reasonable procedures to assure maximum possible accuracy of
the information concerning the individual about whom the report relates.” 15 U.S.C. § 1681e(b).

e 15U.S.C. § 1681k (Individual Claim)?

 

* The court denied class certification on this claim. Generally, where class certification of
a claim is denied, the plaintiff may proceed as an individual. See Payton v. Cnty. of Kane,

7

 
Case 1:17-cv-00594-GWC Document 66 Filed 02/11/21 Page 8 of 21

Section 1681k requires a CRA that “furnishes a consumer report for employment
purposes,” based on “matters of public record” that “are likely to have an adverse effect upon a
consumer’s ability to obtain employment,” to either notify the consumer or

maintain strict procedures designed to insure that whenever public record

information which is likely to have an adverse effect on a consumer’s ability to

obtain employment is reported it is complete and up to date. For purposes of this
paragraph, items of public record relating to arrests, indictments, convictions, suits,

tax liens, and outstanding judgments shall be considered up to date if the current
public record status of the item at the time of the report is reported.

15 U.S.C. § 1681k(a)(1)-(2).
e Damages Under the FCRA

A plaintiff may recover actual damages for negligent violations of FCRA. 15 U.S.C.
§ 16810. A plaintiff may also recover actual or statutory damages and punitive damages for
“willful” violations of the statute. Jd. § 1681n. For both negligent and willful violations, a
successful plaintiff may also recover costs and reasonable attorney’s fees. Jd. §§ 1681n, 1681o.

Analysis

I. Standard of Review

Summary judgment is appropriate “if the movant shows that there is no genuine dispute
as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a). At this stage, “the district court is required to resolve all ambiguities, and credit all factual
inferences that could rationally be drawn, in favor of the party opposing summary judgment.”

Davis-Garett v. Urban Outfitters, Inc., 921 F.3d 30, 45 (2d Cir. 2019) (quoting Kessler v.

 

308 F.3d 673, 677 (7th Cir. 2002) (“[T]he proper remedy for [nonsuitability of a class action
under Fed. R. Civ. P. 23] is not dismissal of the entire action, but rather an order denying class
certification and permitting the case to continue as an individual suit.”); Lumbermens Mut. Cas.
Co. v. Rhodes, 403 F.2d 2, 5—6 (10th Cir. 1968) (“It appears to be the law, however, that even
though a class action does not meet the requirements of Rule 23, it is not subject to dismissal if it
also states a claim for relief against the defendant or defendants named individually.”).

 

 
Case 1:17-cv-00594-GWC Document 66 Filed 02/11/21 Page 9 of 21

Westchester Cnty. Dep’t of Soc. Servs., 461 F.3d 199, 206 (2d Cir. 2006)). Where “there are
genuine issues of material fact that .. . may reasonably be resolved in favor of either party” or
“admissible materials in the record make it arguable that the claim has merit,” summary
judgment must be denied. Davis-Garett, 921 F.3d at 45. When considering cross-motions for
summary judgment, “The court must rule on each party’s motion on an individual and separate
basis, determining, for each side, whether a judgment may be entered in accordance with the
Rule 56 standard.” 10A Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Fed. Prac. &
Proc. Civ. § 2720 (4th ed.).
I. Standing

At the outset, Defendant argues that Plaintiff lacks standing to bring any of his FCRA
claims. (Doc. 32-19 at 10-12.) Standing is a threshold jurisdictional requirement that a named
class plaintiff must satisfy with respect to both individual and class claims. Spokeo, Inc. v.
Robins, 136 S. Ct. 1540, 1547 n.4 (2016) (“That a suit may be a class action . . . adds nothing to
the question of standing, for even named plaintiffs who represent a class must allege and show
that they personally have been injured .. . .” (quoting Simon v. E. Ky. Welfare Rights Org.,
426 U.S. 26, 40, n.20 (1976))). To establish standing, a plaintiff must demonstrate that he has
“(1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the
defendant, and (3) that is likely to be redressed by a favorable judicial decision.” Jd. at 1547. The
injury-in-fact must be “concrete and particularized” and “actual or imminent.” Lujan v. Defs. of
Wildlife, 504 U.S. 555, 560 (1992).

The court previously addressed standing in the context of Plaintiff's motion to certify a
class under 15 U.S.C. § 1681c. (See Doc. 64 at 9.) There, the court considered and rejected

Defendant’s argument that a procedural violation of the FCRA was not a sufficiently “concrete”

 

 
Case 1:17-cv-00594-GWC Document 66 Filed 02/11/21 Page 10 of 21

injury-in-fact. Here, Defendant objects that Plaintiff lacks standing because “there is no causal
relationship between any harm alleged by Plaintiff and the alleged FCRA violations.”
(Doc. 32-19 at 10.) The court considers whether Defendant has met its burden under Rule 56.

Plaintiff alleges that Emerald revoked his offer of employment based on information that
Metrodata included in his consumer credit report in violation of §§ 1681c, 1681e, and 1681k.
Neither party disputes that the revocation of an employment offer is a concrete harm. Instead,
Defendant argues there is no causal relationship between its FCRA violations and Plaintiffs
concrete injury because Emerald based its revocation on Plaintiff's (accurately reported) driving
record rather than on Plaintiff’s (inaccurately reported) criminal record. (Doc. 32-19 at 10-12.)
Defendant supports this argument with Jennifer DeLuca’s deposition testimony (Doc. 32-13) and
three affidavits by Emerald employees,’ including DeLuca, that suggest Plaintiffs previous
speeding ticket and license suspension were the reasons for the revocation. (See Docs. 32-15
to -17.) Plaintiff, in turn, has put forward email records that, construed most favorably to
Plaintiff, support an inference that Emerald based its revocation on Plaintiffs inaccurately
reported criminal record, rather than any driving violations. (See Doc. 33-14.)

The court does not weigh evidence at the summary judgment stage. Here, DeLuca’s
deposition testimony and the email correspondence identified by Plaintiff create a genuine
dispute of material fact about which information in Plaintiff's consumer report caused Emerald
to revoke its offer. This dispute must be resolved by the factfinder, and consequently summary
judgment cannot be granted to Defendant on the question of Plaintiff's standing.

The court reaches this conclusion without relying on the contested affidavits; the

information supplied in Jennifer DeLuca’s deposition testimony constitutes sufficient record

 

3 These affidavits are the focus of Plaintiffs motion to strike (Doc. 39).

10

 
Case 1:17-cv-00594-GWC Document 66 Filed 02/11/21 Page 11 of 21

evidence supporting Defendant’s side of the dispute. Consequently, the court has no need to
consider Plaintiffs motion to strike Defendant’s affidavits (Doc. 39).
Ill. Claims About Metrodata’s Procedures (§§ 1681e and 1681k)

Plaintiff seeks summary judgment on his individual claims under §§ 1681e and 1681k.
Each of these provisions relates to a CRA’s procedures for preparing consumer reports. An
agency violates § 1681e when it does not “follow reasonable procedures to assure maximum
possible accuracy of the information concerning the individual about whom the report relates.”
15 U.S.C. § 1681e(b) (emphasis added). In contrast, an agency violates § 1681k when—in the
course of furnishing a consumer report for employment purposes—it fails to “maintain strict
procedures designed to insure that whenever public record information which is likely to have an
adverse effect on a consumer’s ability to obtain employment is reported it is complete and up to
date.” 15 U.S.C § 1681k(a)(1)-(2) (emphasis added).

The parties do not dispute that Plaintiff's consumer report was created for an employment
purpose and contained inaccurate data. (Doc. 33-3 § 4; Doc. 40-5 § 4.) The only question for
both claims is whether Defendant’s maintenance of or adherence to reporting procedures
complied with the relevant statutory standards. See Dalton v. Capital Associated Indus., Inc.,
257 F.3d 409, 415 (4th Cir. 2001) (“[A] consumer reporting agency violates § 1681e(b) if (1) the
consumer report contains inaccurate information and (2) the reporting agency did not follow
reasonable procedures to assure maximum possible accuracy.”); Farmer v. Phillips Agency, Inc.,
285 F.R.D. 688, 700 (N.D. Ga. 2012) (“[T]o establish a violation of the requirements of §
1681k(a)(2), a plaintiff must show that: (1) a CRA furnished a consumer report for employment

purposes compiled from public records containing adverse information; (2) the CRA failed to

11

 

 
Case 1:17-cv-00594-GWC Document 66 Filed 02/11/21 Page 12 of 21

maintain strict procedures designed to insure that the information in that report was complete and
up to date; and (3) the consumer report was either incomplete or not up to date.”).

The “reasonable procedures” standard of § 1681e is lower than the “strict procedures”
standard of § 1681k. Jones v. Sterling Infosystems, Inc., 317 F.R.D. 404, 409 n.4 (S.D.N.Y.
2016); Obabueki v. Int’l Bus. Machines Corp., 145 F. Supp. 2d 371, 399 (S.D.N.Y. 2001) (citing
Equifax Inc. v. Fed. Trade Comm’n, 678 F.2d 1047, 1049 n.4 (11th Cir. 1982)), aff'd, 319 F.3d
87 (2d Cir. 2003); see also Dalton, 257 F.3d at 417. Plaintiff argues that Defendant’s procedures
are unreasonable as a matter of law, and that the absence of reasonable procedures entitles him to
summary judgment on both claims.

A. Whether Metrodata Followed Reasonable Procedures

A CRA violates § 1681e when it fails to “follow reasonable procedures to assure
maximum possible accuracy of the information concerning the individual about whom the report
relates.” 15 U.S.C § 1681e (emphasis added). Because the FCRA is not a strict liability statute,
“an agency can escape liability [under § 1681e] if it establishes that an inaccurate report was
generated despite the agency’s following reasonable procedures.” Guimond v. Trans Union
Credit Info. Co., 45 F.3d 1329, 1333 (9th Cir. 1995). Reasonableness is typically a question for
the jury because “[j]udging the reasonableness of a credit reporting agency’s procedures involves
weighing the potential harm from inaccuracy against the burden of safeguarding against such
inaccuracy” Cortez, 617 F.3d at 709.; Sarver v. Experian Info. Sols., 390 F.3d 969, 971 (7th Cir.
2004) (holding that reasonableness is “normally a question for trial unless the reasonableness or
unreasonableness of the procedures is beyond question.”); Guimond, 45 F.3d at 1333. However,
even if a CRA maintains reasonable procedures, the CRA’s failure to follow those procedures in

an individual case, violates the obligation imposed by § 1681e.

12

 

 
Case 1:17-cv-00594-GWC Document 66 Filed 02/11/21 Page 13 of 21

The undisputed record evidence demonstrates that Defendant did not adhere to its
policies—treasonable or unreasonable—when it generated Plaintiff's consumer report. Because
the record evidence is undisputed that Defendant failed to follow its standard procedure in the
course of preparing Plaintiff's report, resulting in the inclusion of inaccurate information in
Plaintiffs consumer report, Plaintiff is entitled to summary judgment on the question of whether
Defendant breached its statutory duty under § 1681e.

However, the FCRA does not impose liability for mere violations of the statute.

15 U.S.C. §§ 1681n—1681o. To recover actual damages, Plaintiff must establish that Defendant’s
violation was negligent; to recover punitive damages, Plaintiff must establish that Defendant’s
conduct was willful. In either case, Plaintiff must demonstrate that Defendant’s violation of

§ 1681e caused his harm. As discussed earlier, there exists a genuine question of fact about
whether Plaintiffs injury—Emerald’s revocation of Plaintiff's employment offer—was based on
Defendant’s inaccurate reporting of Plaintiff's criminal record or on Defendant’s accurate
reporting of Plaintiff's driving record. Consequently, the court does not grant summary judgment
on the questions of breach, causation, and damages.

B. Whether Metrodata Maintains “Strict Procedures”

Whereas liability under § 1681e depends on whether a CRA adhered to reasonable
procedures in the preparation of a particular individual’s consumer report, liability under § 1681k
turns on whether the CRA “maintain[s] strict procedures designed to insure” the accuracy of
consumer reports produced for employment purposes and containing information likely to be
adverse to that purpose. 15 U.S.C. § 1681k(1)-(2). Consequently, the fact that Defendant

violated § 1681e by failing to follow reasonable procedures in Plaintiff's individual case does not

13

 

 
Case 1:17-cv-00594-GWC Document 66 Filed 02/11/21 Page 14 of 21

mean that Defendant is also liable under § 1681k for failing to maintain strict reporting
procedures.

Courts have held that a CRA’s policy of “communicat[ing] directly with the relevant
court, even over the telephone,” to audit a consumer’s criminal record information is sufficient
“to entitle a consumer reporting agency to summary judgment on the issue of whether it
maintained sufficiently strict procedures” within the meaning of § 1681k. Oses v. Corelogic
Saferent, LLC, 171 F. Supp. 3d 775, 780 (N.D. Ill. 2016); see also Philpot v. Microbilt Corp.,
No. 3:16-CV-382-TBR-LLK, 2018 WL 834619, at *6 (W.D. Ky. Feb. 12, 2018); Moore v. First
Advantage Enter. Screening Corp., No. 4:12 CV00792, 2013 WL 1662959, at *6—7 (N.D. Ohio
Apr. 17, 2013). The record is undisputed that Metrodata did not take such an action in this case.
(Doc. 33-3 J 10; Doc. 40-5 { 10.) However, this fact establishes only an individual deviation
from procedure and does not establish that Defendant, as a policy, failed to maintain strict
procedures.

The undisputed evidence establishes that Image-I-Nation does not audit or maintain the
Insta-Crim system that Defendant uses to produce some consumer reports. (Doc. 33-3 4 13;
Doc. 40-5 { 13.) But even though no reasonable factfinder could conclude that “blindly” relying
on Insta-Crim’s unaudited criminal record information satisfies § 1681k’s “strict procedures”
requirement, there exists a genuine factual dispute about how Defendant audits and uses data
from Insta-Crim and other criminal record sources. (Compare Doc. 33-3 {ff 12, 14 (alleging
“blind” reliance on Insta-Crim), with Doc. 34-4 4§ 10-17 (describing Metrodata’s procedures).)
Although Plaintiff contends that “Metrodata has not produced any evidence that it ever followed

such a policy in compiling its consumer reports” (Doc. 33-3 16), Plaintiff, as the party moving

14

 

 
Case 1:17-cv-00594-GWC Document 66 Filed 02/11/21 Page 15 of 21

for summary judgment, bears the burden of demonstrating that Metrodata does nor maintain
strict procedures.

Plaintiff urges the court to conclude, as a matter of law, that Metrodata does not maintain
strict procedures because it reported inaccurate and outdated felony information in Wentworth’s
consumer report. (See Doc. 33-1 at 7.) However, Defendant has presented evidence that it
maintains a policy on criminal record searches, under which Defendant and its agents verify and
research criminal record “hits” identified by criminal record information databases. Courts have
held this type of policy to be sufficiently “strict” within the meaning of § 1681k, e.g., Oses,

171 F. Supp. 3d at 780; Moore, 2013 WL 1662959, at *6, and Plaintiff's evidence does not
establish that Defendant routinely flouts its written criminal record policy so as to make
deviations from established procedures Defendant’s de facto policy. Because “there are questions
as to whether, based on the procedures used to investigate plaintiff's criminal record in this case,
[the CRA] intentionally maintained substandard procedures, or knew or should have known that
its procedures would not meet the standard,” Obabueki, 145 F. Supp. 2d at 398, the court denies
Plaintiff's motion for summary judgment on his individual § 1681k claim.

IV. Section 1681c Claim

Plaintiff seeks summary judgment on the class claim under § 1681c. Plaintiff points out
that “Metrodata concedes that it violated Section 1681c by reporting nonconviction information
that was older than seven years in Wentworth’s consumer report” (Doc. 33-1 at 8), and argues
that this occurred because “Metrodata has no mechanism or procedure for complying with the
requirements of Section 1681c(a)” (id. at 9). On this basis, Plaintiff argues that the class is

entitled to summary judgment on its § 1681c claim.

15

 
Case 1:17-cv-00594-GWC Document 66 Filed 02/11/21 Page 16 of 21

As Defendant points out, “merely establishing an inaccuracy in [Plaintiffs] report” does
not entitle Plaintiff to summary judgment on the class claims under § 1681c. The undisputed
record evidence establishes only that the production of Plaintiff's report was a single instance of
violation of § 1681c, and establishes neither that Metrodata routinely produced reports in
violation of § 1681c nor that information in any other class member’s consumer report violated
§ 1681c. Consequently, Plaintiff's motion for summary judgment is denied with respect to the
class claim under § 1681c.

V. Damages

The FCRA allows a plaintiff to recover actual damages for negligent violations of the
statute, 15 U.S.C. § 16810, and actual or statutory damages and punitive damages for “willful”
violations, id. § 1681n. “Actual damages” under the FCRA includes lost wages and “may include
humiliation and mental distress, even in the absence of out-of-pocket expenses.” Casella v.
Equifax Credit Info. Servs., 56 F.3d 469, 474 (2d Cir. 1995).

Defendant seeks summary judgment on Plaintiffs claim under § 1681e on the basis that
Plaintiff cannot produce evidence of his emotional damages (Doc. 32-19 at 13-14) or lost wages
(id. at 14-15). Defendant also seeks summary judgment on Plaintiff's claim for punitive
damages, arguing that Plaintiff has produced no evidence from which a factfinder could conclude
that Defendant willfully violated the FCRA. Ud. at 16-17.)

A. Proof of Actual Damages

Defendant’s assertion that Plaintiff cannot provide evidence of lost wages derives from
its argument about the cause of Plaintiff's harm. In particular, Defendant argues that because
“Emerald Hospitality rescinded Plaintiffs offer of employment because of Plaintiffs driving

record, which was accurately reported on Plaintiffs consumer report, . . . there can be no causal

16

 

 
Case 1:17-cv-00594-GWC Document 66 Filed 02/11/21 Page 17 of 21

connection between Plaintiff's alleged lost wages and any alleged FCRA violation.” (Doc. 32-19
at 15.) However, the court has previously determined that the proximate cause of the revocation
of Plaintiff's employment offer is a disputed material fact. Consequently, Defendant cannot
establish as a matter of law that there is no causal connection between Plaintiffs lost wages and
a FCRA violation by Defendant, and Defendant is not entitled to summary judgment on
Plaintiffs lost wages claim on this basis. See Philpot, 2018 WL 834619, at *3 (“[T]he
disagreement over whether Microbilt’s consumer report caused Philpot to suffer lost wages is
sufficient to require submission to a jury.”).

Defendant also objects that Plaintiff has not produced evidence “that he ever sought
employment in the hotel industry after the incident alleged in the Complaint.” (/d.) However,
Plaintiff has put forward evidence that he was not immediately able to find employment after
Emerald revoked its offer, and that he eventually secured employment working in a restaurant
rather than a hotel. (Doc. 32-10 22.) A reasonable factfinder could conclude from this evidence
that Emerald’s revocation of its offer to Plaintiff caused him to experience a delay in
employment or to accept a lower-paying job. Consequently, Defendant is not entitled to
summary judgment on Plaintiff's claim for lost wages.

Defendant likewise is not entitled to summary judgment on Plaintiffs claim for
emotional damages. Defendant contends that Plaintiff’s claim for emotional damages is “utterly
unsubstantiated and cannot be connected to the alleged FCRA violations.” (Doc. 32-19 at 14.)
Defendant argues that Plaintiff has failed to put forth “objective evidence, such as expert
testimony or medical records, to support his claim.” (/d. at 13.) However, in contrast with some
of the cases cited by Defendant, Plaintiff has put forward record evidence suggesting that

Defendant’s FCRA violation caused the revocation, cf’ Casella, 56 F.3d at 474-75 (“[A]ppellant

17

 
Case 1:17-cv-00594-GWC Document 66 Filed 02/11/21 Page 18 of 21

was not entitled to pain and suffering damages in this case, because he had failed to show that his
emotional distress was caused by [CRAs].”), and testified to the personal extent of his harm.

Courts have recognized that a plaintiff's testimony “can provide sufficient evidence to
support an emotional distress award” where the testimony “sufficiently articulates true
demonstrable emotional distress.” Sloane v. Equifax Info. Servs., LLC, 510 F.3d 495, 503
(4th Cir. 2007) (internal citations and quotation marks omitted); compare Smith v. LexisNexis
Screening Sols., Inc., 837 F.3d 604, 611 (6th Cir. 2016) (holding that a plaintiffs extensive
testimony describing his “shame, anger, and stress that stemmed from financial hardships” could
enable “reasonable jurors” to “identify and infer that a reasonable person in the same situation
would suffer emotional distress”), with Ruffin-Thompkins v. Experian Info. Sols., Inc., 422 F.3d
603, 610 (7th Cir. 2005) (rejecting an emotional damages claim where the plaintiff “describe[d]
the emotional distress felt by plaintiffs in other FCRA cases” but “d[id] not explain her injury in
any reasonable detail”).

Courts have viewed plaintiffs’ testimony regarding their emotional distress as more
compelling when accompanied by evidence that the plaintiff sought medical or psychological
treatment. E.g., Okocha v. HSBC Bank USA, N.A., No. 08 CIV 8650(MHP), 2010 WL 5122614,
at *6 (S.D.N.Y. Dec. 14, 2010) (“[A FCRA] plaintiff must present concrete evidence of such
[emotional] distress (e.g., medical reports), and his own conclusory allegations are
insufficient.”); Philpot, 2018 WL 834619, at *4; Moore v. First Advantage Enter. Screening
Corp., No. 4:12 CV00792, 2013 WL 1662959, at *5 (N.D. Ohio Apr. 17, 2013) (“[Plaintiff] has
not sought any medical treatment or counseling for his purported emotional distress. . . . In short,
Plaintiff has provided . . . no facts to substantiate his general, vague allegations of emotional

distress.”); Bagby v. Experian Info. Sols., Inc., 162 F. App’x 600, 605 (7th Cir. 2006) (“Bagby

18

 

 

 
Case 1:17-cv-00594-GWC Document 66 Filed 02/11/21 Page 19 of 21

did not seek any medical or psychological treatment for the emotional distress she claims
resulted from Experian’s actions.”).

Plaintiff testified to both his feelings of humiliation and embarrassment after Emerald
revoked the job offer as well as the long-term consequences of that distress, including his
decision to seek mental health treatment. (Doc. 42-3 at 26-29.) Contrary to Defendant’s
suggestion, Plaintiffs deposition testimony does not compel the conclusion that Plaintiffs
medical treatment was solely “linked [] to a romantic break-up, and not in any way to Emerald
Hospitality’s decision not to hire Plaintiff.” (Doc. 32-19.) Instead, the most favorable reading of
Plaintiff’s testimony is that both the breakup and the revocation of his job offer contributed to
Plaintiff's decision to seek treatment for his stress and anxiety.

When viewed in the light most favorable to the nonmoving party, Plaintiffs testimony is
sufficiently nonconclusory and concrete to create a genuine dispute of material fact regarding the
emotional distress he suffered after Emerald revoked his job offer. Consequently, Defendant is
not entitled to summary judgment on Plaintiffs claim for emotional damages.

B. Availability of Punitive Damages

The Supreme Court has held that the “willfulness” standard in § 1681n encompasses both
knowing and reckless violations of the FCRA. Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 57
(2007). The Court further explained that “a company subject to FCRA does not act in reckless
disregard . . . unless the [challenged] action is not only a violation under a reasonable reading of
the statute’s terms, but shows that the company ran a risk of violating the law substantially
greater than the risk associated with a reading that was merely careless.” Jd. at 69. “Punitive
damages are a question for the jury, subject to the court’s duty to review excessive verdicts.”

Northrop v. Hoffman of Simsbury, Inc., 12 F. App’x 44, 50 (2d Cir. 2001).

19

 

 
Case 1:17-cv-00594-GWC Document 66 Filed 02/11/21 Page 20 of 21

Defendant argues that Plaintiff’s claim for punitive damages must be dismissed because
Plaintiff has not produced evidence to substantiate his claim that Metrodata’s conduct was
“willful, w[a]nton[,] and reckless.” (Doc. 32-19 at 17.) However, Plaintiff has introduced
evidence that could permit a factfinder to conclude that Defendant’s actions “rais[ed] the
‘unjustifiably high risk’ of violating the statute necessary for reckless liability.” Safeco, 551 U.S.
at 69. Defendant has acknowledged that, for an unknown reason, the preparation of Plaintiff's
consumer report did not comply with Metrodata’s standard procedures. (Doc. 40-5 J] 15-16,
18.) The audit trail of Plaintiff's consumer report indicates that a Metrodata employee approved
the Insta-Crim search results for inclusion in Plaintiffs report in less than one minute.

(Doc. 31-6 at 3.) Despite the severity of reporting two felony convictions in a consumer report
prepared for employment purposes, Defendant did contact the Polk County Clerk of Courts to
verify the two felony convictions reported by Insta-Crim. (Doc. 33-3 § 10; Doc. 40-5 { 10.)

A reasonable factfinder could conclude that Defendant’s nonadherence to any
procedures—reasonable or strict—in the course of preparing a consumer report that included
criminal record information was so “objectively unreasonable” and reckless as to render its
violations of the FCRA “willful” within the meaning of § 1681n. Consequently, the court denies

Defendant’s motion for summary judgment on Plaintiffs claim for punitive damages.

20

 

 
Case 1:17-cv-00594-GWC Document 66 Filed 02/11/21 Page 21 of 21

Conclusion
Defendant’s Motion for Summary (Doc. 32) is DENIED. Plaintiff's Motion for Summary
Judgment (Doc. 33) is GRANTED on the question of whether Defendant violated 15 U.S.C.
§ 1681e but is otherwise DENIED. Plaintiff's Motion to Strike Certain Affidavits (Doc. 39) is
DENIED AS MOOT.

Dated this ay of February, 2021.

(
.
—~

 

Geoffrey W. Crawford, Judge
United States District Court

zl
